—Determination unanimously confirmed and petition dismissed. Memorandum: There is no merit to petitioner’s contention that the Hearing Officer’s determination that petitioner was guilty of smuggling was not supported by substantial evidence. Petitioner’s involvement in smuggling was established by information from confidential informants and corroborated by an investigation undertaken by correction officers. A reasonable mind would accept such proof in support of the determination made by the Hearing Officer (see, People ex rel. Vega v Smith, 66 NY2d 130, 139).
The Hearing Officer was not disqualified under 7 NYCRR 254.1 solely because he was watch commander on the date of the misbehavior report. The record establishes that he had no personal knowledge of or involvement in the investigation (see, Matter of Brown v Scully, 110 AD2d 835; see also, Matter of Marquez v Mann, 188 AD2d 956; Matter of O’Neal v Coughlin, 162 AD2d 826).
We have examined petitioner’s other contentions and find them to be without merit. (Article 78 Proceeding Transferred by Order of Erie County Court, Wolf, Jr., J.) Present—Den-man, P. J., Green, Balio, Boomer and Boehm, JJ.